Citation Nr: 1549427	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  10-23 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for glaucoma, to include as secondary to service-connected type II diabetes mellitus.  

2. Entitlement to an initial compensable disability rating for tinea pedis with onychomycosis.  

3. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to July 1970, and from July 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a hearing in May 2014 before the undersigned.  A copy of the transcript is of record.  

In November 2014, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for further development and it has now been returned to the Board.  

The issues of entitlement to service connection for glaucoma and to an initial compensable disability rating for tinea pedis with onychomycosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency AOJ.

The issue of entitlement to a clothing allowance pursuant to 38 U.S.C.A. § 1162 for 2013 is addressed in a separate decision.  


FINDING OF FACT

The Veteran is not precluded from securing or following substantially gainful employment as a result of his service-connected disabilities alone.


CONCLUSION OF LAW

A total rating based on individual unemployability due to the Veteran's service-connected disabilities is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in November 2009 satisfied the duty to notify provisions with regard to the Veteran's TDIU claim.  With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  

VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claim in December 2014, January 2015, April 2015, and June 2015.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, and a review of the record.  The examiners also provided descriptions of the impact of the Veteran's service-connected disabilities on his ability to work.  

The Veteran's May 2014 hearing focused on the elements necessary to substantiate his TDIU claim and, through his testimony and his representative's statements, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).   

In a TDIU claim, it is within the Board's discretion to determine whether a vocational assessment is required based on "the facts of a particular case;" and an assessment would be required "if, for example, the Veteran were found medically qualified for a particular type of job, but there was an unusually difficult question as to whether the Veteran had the educational or vocational skills for that position."  Smith v. Shinseki, 647 F.3d 1380, 1386 (Fed. Cir. 2011).  Accordingly, VA is not required to provide a vocational assessment in every instance where a veteran is seeking a TDIU.  As discussed below, multiple medical opinions found that the Veteran was not precluded from sedentary employment as a result of his service-connected disabilities.  There is no dispute that his service-connected disabilities limit his ability to work, but it is clear from the medical evidence that they do not prelude sedentary employment.  Therefore, a vocational survey is not needed.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  

In November 2014, the Board remanded this case so the Veteran could undergo an examination where the examiner provided an opinion as to whether the Veteran's service-connected disabilities precluded him from obtaining and maintaining substantially gainful employment.  The AOJ instead provided multiple VA examinations where the examiners commented on whether his individual disabilities precluded employment, as opposed to a combined-effects examination.  

VA's duty to assist does not require a "combined-effects medical examination report or opinion" to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  Id. at 1354 (citing 38 C.F.R. § 4.16(a)).   However, the need for a combined-effects medical examination report or opinion in a TDIU case is to be determined on a case-by-case basis and depends on the evidence of record at the time of the decision by the AOJ or Board.  Floore v. Shinseki, 26 Vet. App. 376 (2013).  In this case, the Board finds that the opinions provided by the December 2014, January 2015, April 2015, and June 2015 VA examiners are sufficient for the Board to adjudicate the claim because when read together, they provide sufficient information for the Board to decide whether the Veteran is precluded from obtaining and maintaining substantially gainful employment due to his service-connected disabilities.  The Board recognizes the deviation from the remand directives, but finds that it is not such that a remand is required for correction.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  The multiple opinions from the VA examiners rise to the level of substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. TDIU 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2015).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  In this case, the threshold for consideration of a schedular TDIU has been met for the entire appeals period.  The Veteran is service-connected for the following conditions: left and right knee disabilities, a low back disability, bilateral lower extremity radiculopathy, tinnitus, tinea pedis, bilateral hearing loss, deep venous thrombosis and diabetes mellitus.

The Veteran asserts that his service-connected orthopedic disabilities prevent him from securing and maintaining substantially gainful employment.  He retired from his longtime job as an assistant principal at a school in 2005.  He stated that after his left total knee replacement (TKR), his employer would not medically clear him to return to his job as an assistant principal.  He later stated that he was forced to retire, and that his bilateral knee disabilities "... severely impact[ed his] ability to perform physically demanding work."  At his May 2014 hearing, he testified that after his left TKR, it was more difficult for him to move around.  He described his job as intensively physical because he was in charge of issuing textbooks to teachers, which involved loading them onto a cart and delivering them to teachers.  He stated that he was in charge of keeping attendance and coached sports, which were both physical demanding.  He stated that he was on his feet a great deal.  

In March 2015, the Veteran stated that his previous job was not sedentary and that he "hit the ground running from 6:30am until the end of the day..." and that he worked on a 40 acre campus.  He stated that his service-connected knee and back disabilities made him unable to perform his duties.  He also provided a list of the number of medical appointments he had per year for his service-connected disabilities from 2004 through 2014.  The Board finds the Veteran's lay assertions to be both competent and credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, they are less probative than the medical evidence.  Additionally, the Board finds that the Veteran's educational experience and occupational background render him capable of performing sedentary employment in the education field aside from his former position as an assistant principal.  

The Veteran underwent a VA spine examination in July 2008.  The examiner concluded that he could perform a "...completely sedentary job; however, he would not be able to perform a job that requires prolonged standing, walking as he is unable to do these activities secondary to his knee and back pain."  

In November 2009, he underwent a VA joints examination where the examiner concluded that the Veteran was "...severely limited in his ability to do physical work.  He would be unable to do any physically demanding job...." However, the examiner stated that the Veteran "... could be able to do sedentary employment, that is sitting at a desk."  

At his September 2011 VA audiology examination, the examiner stated that the Veteran's hearing loss impacted his ability to work because he had to ask people to repeat themselves and turn up the volume on his telephone.  

At his August 2012 VA audiology examination, the examiner stated that the Veteran's tinnitus impacted his ability to work because it was constant and it bothered him.  

At his December 2014 VA dermatology examination, the examiner stated that the Veteran's service-connected tinea pedis did not impact his ability to work.  

At the Veteran's December 2014 VA knee examination, the examiner explained that, "[i]n physical activity he would be limited in how far he could ambulate or how long he could be on his feet due to his tricompartmental degenerative changes in the right knee and thigh atrophy.  He would be able to perform sedentary work."  

At his December 2014 VA spine examination, the examiner stated that the Veteran's limited motion and pain impacted his ability to work.  

At his January 2015 VA audiology examination, the examiner stated that the Veteran's hearing loss did not preclude gainful employment.  Because the Veteran had high frequency hearing loss, "...he would be expected to have some degree of difficulty understanding speech in noisy listening environments."  The examiner stated that the Veteran's tinnitus did not preclude gainful employment.

At his January 2015 VA veins examination, the examiner stated that the Veteran's deep vein thrombosis (DVT) did not impact his ability to work.  The examiner noted that he had a "remote" DVT in 2004 and that

[h]e does appear to have some residual symptoms in his left lower extremity after prolonged standing or walking, but these are insignificant compared to his knee and other neuropathic symptoms which are not related to his DVT.  His DVT would at the most preclude prolonged walking or standing for several hours.  Hence, physical work that does not involve prolonged standing or walking is permissible.  Sedentary occupations are not prohibited in any way by his DVT.

An April 2015 private physician's opinion and May 2015 VA examiner both stated that the Veteran's type II diabetes mellitus did not impact his ability to work. 

At his June 2015 VA peripheral nerves examination, the examiner concluded that the Veteran's bilateral radiculopathy of the lower extremities impacted his ability to work because it caused difficulty with prolonged walking. 

At his June 2015 VA knee examination, the examiner concluded that the Veteran's service-connected knee disabilities interfered with prolonged bending, kneeling, and walking.  

At his October 2015 VA back examination, the examiner concluded that the Veteran's service-connected spine disability and bilateral lower extremity radiculopathy impacted his ability to work in that he was unable to walk long distances, lift heavy items and bend at the waist.

The Board finds that the VA examination reports show that the Veteran's service-connected disabilities result in impaired ability to hear in noisy environments and an inability to perform physical jobs involving prolonged walking, bending, kneeling, heavy lifting, and standing.   However, multiple VA examiners also concluded that the Veteran would be capable of performing sedentary employment.  The medical evidence provides probative evidence against his claim.  

"[W]hen the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history."  Pederson v. McDonald, 27 Vet. App. 276, 286 (2015).  In this case, in the Veteran's November 2009 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), he reported that he had six years of college education in the field of science.  At his March 2011 VA psychiatric examination, he stated that he had a master's degree in science education and 30 credits of additional coursework in secondary school administration.  The Veteran states that since his retirement in 2005, he has not attempted to secure employment.  His argument in favor of a TDIU grant is that the only job he is capable of having is that of an assistant principal, and that this job is very physically demanding.  He asserts that there are no available sedentary jobs in the school district where he previously worked.  A TDIU may not be granted on that basis.  See Smith v. Shinseki, 647 F.3d 1380, 1386 (indicating that the availability of work is irrelevant to a TDIU determination).  A high disability rating in itself is recognition that his service-connected disabilities make it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board, as finder of fact, may make reasonable inferences based upon the available evidence.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.")  The Board in this case reasonably infers that the Veteran's high level of education in the fields of education and secondary school administration, as well has his lengthy career working as a science teacher and an assistant principal leave him well-suited to a sedentary position in his field or one similar to his field.  He has over 30 years of experience in his field; his inability to perform his specific former job and his assertion that sedentary jobs in the same school district are not available are not sufficient bases to grant a TDIU in this case.  

While the Veteran meets the percentage criteria under 38 C.F.R. § 4.16(a), the evidence does not demonstrate an inability to secure or follow a substantially gainful occupation due to his service-connected disabilities alone.  The Board finds that the preponderance of the evidence is against entitlement to a TDIU.  Therefore, the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A TDIU is denied.  


REMAND

In its November 2014 decision, the Board also granted the Veteran's petition to reopen a previously denied claim of entitlement to service connection for bilateral tinea pedis with onychomycosis and remanded it for additional development.  In a February 2015 rating decision, the AOJ granted service connection for bilateral tinea pedis with onychomycosis and assigned an initial noncompensable disability rating.  In April 2015, he filed a timely Notice of Disagreement (NOD) to the initial rating assigned.  

In a May 2015 rating decision, the AOJ denied service connection for glaucoma and the Veteran filed a timely NOD later that month.  

The AOJ has yet to promulgate a Statement of the Case (SOC) with regard to these issues, and there is no indication in the electronic record that the Veteran's NODs have been acknowledged or that the AOJ is actively processing his appeals.  These claims must be remanded to the AOJ for issuance of an SOC.  38 C.F.R. §19.9(c) (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  However, the Board emphasizes that the Veteran must perfect his appeal in order to obtain appellate review. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issues of entitlement to an initial compensable disability rating for bilateral tinea pedis with onychomycosis and service connection for glaucoma.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


